PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/110,093
Filing Date: 2 Dec 2020
Appellant(s): SKIBA et al.



__________________
Norman P. Soloway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

  

The following ground(s) of rejection are applicable to the appealed claims.

Examiner’s Note
It is noted that copending Application No. 15/823,076 was issued as U.S. Patent No. 11,124,901 on 09/21/2021. The rejection over claims 2, 4-7, 10-11, and 13-17 on the ground of nonsatutory double patenting as unpatentable over claims 1, 6, and 19-22 of copending Application No. 15/823,076 in view of Sheftel et al. (US 2016/0008273) is maintained as the reasoning behind the rejection has not been altered and as appellant has not argued the rejection.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 4-7, 10-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of copending Application No. 16/952,938 in view of Sheftel et al. (US 2016/0008273) (Sheftel). Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an antimicrobial fabric formed of fibers having nanosized particles of zinc exposed in part on a surface of the fibers. The present claims further require the fibers contain carbon nanotubes dispersed intermittently within the thermoplastic fibers during fiber formation, and wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt. The present claims further require the zinc particles have a size range of 1 to 1,000 nanometers. The present claims further require the nanosized particles of zinc are adhered to or held by the surface of the fibers. The present claims further require the fibers comprise thermosetting thermoplastic fibers, preferably polyethylene fibers or polypropylene fibers. The present claims further require the fibers are formed by co-extruding polyethylene fibers with a core fiber formed of the same or a different thermoplastic material or with a thermosetting material. The present claims further require 
The copending claims of 16/952,938 requires a cloth article formed of a fabric material formed of polyethylene fibers (i.e., thermoplastic fibers) forming a sheath over a core material, wherein the polyethylene fibers sheath contains particles of zinc and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt particles, wherein the particles of zinc having a size range of 1-200 microns (i.e., 1,000 to 200,000 nm; nano-sized), wherein the particles are exposed at least in part on the surface of the polyethylene fibers sheath (i.e., on the surface of the thermoplastic fiber), wherein the fabric material is formed by co-extruding the polyethylene fibers with a core fiber material formed of a thermoplastic material other than polyethylene, or formed of a thermosetting material, wherein the cloth article is in direct contact with the skin of a user, at least in part, when worn, wherein the particles of metal are arranged to release ions when in contact with the skin of the wearer, wherein the cloth article is selected from the group consisting of caps, face masks, sheets and pillow cases (i.e., personal protective equipment).  
The copending claims do not claim the cloth article is antimicrobial. However, given the copending claims of 16/952,931 teaches the claimed carbon nanotubes provide antimicrobial nature (Specification, pg. 14, lines 21-23), it is clear the cloth article comprising the carbon nanotubes would possess some degree of antimicrobial nature and therefore corresponds to an antimicrobial fabric. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The copending claims do not claim the presence of a plurality of half-cells of an air-zinc battery. However, the copending claims requires the particles of metal are arranged to release ions when in contact with the skin of the wearer. 
With respect to the difference, Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin (Sheftel, abstract). 
Sheftel teaches the zinc particles are disposed on the fabric in a pattern such that the zinc particles form a matrix of half-cells of a zinc-air battery for ion exchange with the skin (Sheftel, [0039-0040]; claim 1). 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to arrange the particles of zinc such that the particles of zinc form a plurality of half-cells of an air-zinc battery on the surface of the cloth article of copending application 16/952,938, in order to produce ion exchange with the skin of a wearer for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, and thereby arrive at the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 4-7, 10-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 19-22 of copending Application No. 15/823,076 in view of Sheftel et al. (US 2016/0008273) (Sheftel). Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an antimicrobial fabric formed of fibers having nanosized particles of zinc exposed in part on a surface of the fibers. The present claims further require the fibers contain carbon nanotubes dispersed intermittently within the thermoplastic fibers during fiber formation, and wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt. The present claims further require the zinc particles have a size range of 1 to 1,000 nanometers. The present claims further require the nanosized particles of zinc are adhered to or held by the surface of the fibers. The present claims further require the fibers comprise thermosetting thermoplastic fibers, preferably polyethylene fibers or polypropylene fibers. The present claims further require the fibers are formed by co-extruding polyethylene fibers with a core fiber formed of the same or a different thermoplastic material or with a thermosetting material. The present claims further require personal protective equipment formed at least in part of the fabric, wherein a surface of the fabric is comprised to be in direct contact with the skin of the wearer, at least in part, when worn, and wherein the particles are arranged so that the fabric is in contact with the skin of the wearer form as plurality of half-cells of an air-zinc battery. The present claims further require the protective equipment is in the form of a mask, scrubs, gowns, or caps, and sheets, pillow cases, towels, or wraps. 
The copending claims of 15/823,076 requires an article of clothing formed of a fabric material formed of woven or knitted polyethylene fibers (i.e., thermoplastic fibers) containing particles of zinc and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of zinc are selected from the group consisting of elemental zinc particles, zinc oxide, and zinc salt particles, wherein the particles of zinc having a size range of 
The copending claims do not claim the cloth article is antimicrobial. However, given the copending claims of 15/823,076 teaches the claimed carbon nanotubes provide antimicrobial nature (Specification, pg. 14, lines 9-11), it is clear the cloth article comprising the carbon nanotubes would possess some degree of antimicrobial nature and therefore corresponds to an antimicrobial fabric. 
The copending claims claim an overlapping range of particle size of the particles of zinc. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The copending claims do not claim the presence of a plurality of half-cells of an air-zinc battery or forming a personal protective equipment article of clothing including a mask, scrubs or caps, and sheets or pillow cases. However, the copending claims requires the particles of metal are arranged to release ions when in contact with the skin of the wearer. 
With respect to the difference, Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin (Sheftel, abstract). 

Sheftel teaches the fabric treats hyperhidrosis by contact the skin with elemental zinc particles disposed on the fabric (Sheftel, [0044-0045]). Sheftel teaches forming the fabric into articles of clothing such as socks, gloves, headbands, and caps (Sheftel, [0027]). 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to arrange the particles of zinc such that the particles of zinc form a plurality of half-cells of an air-zinc battery on the surface of the cloth article of copending application 15/823,076, in order to produce ion exchange with the skin of a wearer for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, and thereby arrive at the claimed invention. 
In light of the disclosure of Sheftel, it therefore would have been obvious to one of ordinary skill in the art to form personal protective equipment including a mask, cap, and sheets or pillow covers using the fabric material of copending application 15/823,076, as these items intend to contact the skin of a user, as the fabric material of copending application 15/823,076 in view of Sheftel is capable of treating hyperhidrosis when the fabric material is in contact with the skin of a user, and thereby arrive at the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 3-4, 7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren). 
Regarding claims 3-4, 7, 10, and 12-13
See, e.g., abstract and claim 1. 
Sheftel teaches elemental zinc particles carried onto the surface of the fabric as a plurality of dots in a specific pattern, wherein the zinc-carrying fabric is placed with the zinc particles in contact with the skin of a person to create a zinc-oxygen battery which produces an electric current at the skin. The pattern of zinc is arranged to form a plurality of half-cells of a zinc-oxygen battery. Paragraphs [0007-0008], [0011], [0021], and [0040-0043]. Sheftel teaches the zinc particles are anchored to the fibers. Paragraphs [0014] and [0035]. 
Sheftel further teaches the fabric comprises an article of clothing such as medical clothing, including a cap and sleeves. Paragraphs [0013] and [0027]. It is the Examiner’s opinion a sleeve corresponds to a wrap as it encloses the wearer. 

	Sheftel does not explicitly teach the zinc particles have a size of 1 to 1,000 nanometers. 
	With respect to the difference, Ren teaches articles of protective clothing in which the fibers are coated with zinc nanoparticles having a size of up to about 500 nm for use in reducing and/or preventing virus transmission. See, e.g., abstract and paragraphs [0001], [0011-0017], and [0020]. The articles of protective clothing include hats. Paragraph [0063]. 
	As Ren expressly teaches, coating an article of clothing with zinc particles having a size up to about 500 nm prevents and reduces virus transmission. Paragraphs [0047], [0051], [0059], [0114], and [0116]. See Table 2. 
	Ren and Sheftel are analogous art as they are both drawn to medical clothing comprising zinc carrying fabric. 
	In light of the motivation of using nanoparticles having a size up to 500 nm as provided by Ren, it therefore would have been obvious to one of ordinary skill in the art to use zinc 
	 It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	
	
Given that structure and material of the article of clothing of Sheftel in view of Ren is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the article of clothing of the Sheftel in view of Ren would intrinsically have an anti-microbial kill rate in excess of 99%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and Botturi (US 2003/0224684). 
Regarding claim 10
Sheftel teaches a device for treating hyperhidrosis, neuropathy, skin, circulation, muscle stimulation, by application of a fabric including an elemental zinc particle deposition to a treatment area of the skin. See, e.g., abstract and claim 1. 


	Sheftel does not explicitly teach the zinc particles have a size of 1 to 1,000 nanometers (A) or the fabric of the device comprising a sheet, pillow cover, towel, or a wrap (B). 
	With respect to the difference, Ren (A) teaches articles of protective clothing in which the fibers are coated with zinc nanoparticles having a size of up to about 500 nm for use in reducing and/or preventing virus transmission. See, e.g., abstract and paragraphs [0001], [0011-0017], and [0020]. The articles of protective clothing include hats. Paragraph [0063]. 
	As Ren expressly teaches, coating an article of clothing with zinc particles having a size up to about 500 nm prevents and reduces virus transmission. Paragraphs [0047], [0051], [0059], [0114], and [0116]. See Table 2. 
	Ren and Sheftel are analogous art as they are both drawn to medical clothing comprising zinc carrying fabric. 
	In light of the motivation of using nanoparticles having a size up to 500 nm as provided by Ren, it therefore would have been obvious to one of ordinary skill in the art to use zinc particles having a size up to 500 nm in Sheftel, in order to reduce and prevent virus transmission, and thereby arrive at the claimed invention. 
	 It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	
	
With respect to the difference, Botturi (B) teaches a fabric for producing metallotherapy effects if the fabric is placed in direct contact with the human body, wherein the fabric comprises threads that comprise zinc. See, e.g., abstract. Botturi teaches beneficial effects regarding blood circulation, prevention or reduction of articular or rheumatic pains, regularization of sweating. Paragraphs [0033-0034]. Botturi teaches the fabrics forms bed linens or pillow cases. Paragraph [0030-0031].
Botturi and Sheftel in view of Ren are analogous art as they are both drawn to zinc-carrying fabrics. 
In light of the disclosure of Botturi, it therefore would have been obvious to one of ordinary skill in the art to form bed linens or pillows cases using the zinc-carrying fabric of Sheftel in view of Ren, as these articles involve contact with the skin of the user, in order to treat hyperhidrosis, neuropathy, and enhance athletic performance, endurance, and faster recovery as well as simulates skin, circulation, and muscles with predictable success, and thereby arrive at the claimed invention.

Given that structure and material of the zinc carrying fabric of Sheftel in view of Ren and Botturi is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the zinc carrying fabric of the Sheftel in view of Ren and Botturi would intrinsically have an anti-microbial kill rate in excess of 99%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and alternatively Botturi (US 2003/0224684), as applied in claims 7 and 10 above, and further in view of Son et al. (US 2014/0308504) (Son).
Regarding claim 2
Sheftel in view of Ren teaches all of the limitation of claims 7 and 10 above, however does not explicitly teach the presence of carbon nanotubes. 
With respect to the difference, Son teaches an antimicrobial heat-retaining fiber comprising a fiber-forming resin and inorganic particles and carbon particles dispersed in the fiber-forming resin, wherein the carbon particles are carbon nanotube particles. See, e.g., abstract, paragraphs [0023] and [0035] and claim 2. 
As Son expressly teaches, carbon nanotube particles impart a heat-retaining function to the fiber. Paragraph [0035]. 
Son and Sheftel are analogous art as they are both drawn to forming article of clothing with functionality. Son, Paragraph [0006]. 
	In light of the motivation of using carbon nanotube particles as provided by Son, it therefore would have been obvious to one of ordinary skill in the art to disperse carbon nanotube particles in the fibers of Sheftel in view of Ren, in order to form a fiber having a heat-retaining function, and thereby arrive at the claimed invention. 
Although Sheftel in view of Ren and Son does not explicitly teach dispersing intermittently carbon nanotube particles in the fiber during fiber formation, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sheftel in view of Ren and Son meets the requirements of the claimed product (i.e., carbon nanotube particles dispersed throughout the fiber), Sheftel in view of Ren and Son clearly meets the requirements of the present claim.

Claims 5-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheftel et al. (US 2016/0008273) (Sheftel) in view of Ren et al. (US 2010/0040655) (Ren) and alternatively Botturi (US 2003/0224684), as applied in claims 7 and 10 above, and further in view of Koori et al. (US 2016/0032504) (Koori).
Regarding claims 5-6
Sheftel in view of Ren teaches all of the limitation of claims 7 and 10 above, however does not explicitly teach the fibers comprising thermoplastic polyethylene or polypropylene or the fibers being formed by co-extruding polyethylene fibers with a core fiber formed of the same or a different thermoplastic material or with a thermosetting material. 
With respect to the difference, Koori teaches nonwoven fabrics are often used in applications in which they come into direct contact with the body, and thus, a required performance regarding good wear feeling to the body and hand touch feeling are being more increased. Paragraph [0002]. It is noted Sheftel teaches the fabric is a non-woven fabric. Sheftel, paragraph [0023]. Koori teaches the nonwoven fabric is suitable used for clothing material. Paragraph [0140].

As Koori expressly teaches, by using polyethylene as the sheath component, the fiber surface becomes smooth and it becomes possible to produce a nonwoven fabric having a very pleasant texture. Paragraph [0003]. 
As Koori expressly teaches, the core-sheath composite fiber improves flexibility of the nonwoven fabric. Paragraph [0031].
Koori and Sheftel are analogous art as they are both drawn to forming articles of clothing. Koori, paragraph [0121]. 
In light of the motivation of using a core-sheath composite fiber as provided by Koori, it therefore would have been obvious to one of ordinary skill in the art to form the non-woven fabric of Sheftel in view of Ren using sheath-core composite fibers comprising polyethylene as the sheath and polypropylene in the core (i.e., thermoplastic fiber comprising polyethylene or polypropylene), in order to provide a nonwoven fabric having improved flexibility and pleasant texture, and thereby arrive at the claimed invention. 
Although Sheftel in view of Ren and Koori does not explicitly teach the fiber is formed by co-extruding polyethylene fibers with a core fiber formed of r the same or a different thermoplastic material or with a thermosetting material, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sheftel in view of Ren and Koori meets the requirements of the claimed product (i.e., sheath core composite fiber comprising polyethylene as sheath and polypropylene as core), Sheftel in view of Ren and Koori clearly meets the requirements of the present claim.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The rejection of claims 2-7 and 10-17 under 35 U.S.C. §101 as claiming the same invention as that of claims 1-10 of co-pending application serial no. 17/073,261 are withdrawn as this application has been expressly abandoned.
The claim objections over claims 7 and 10 were withdrawn in the advisory action mailed 11/29/2021.
The rejections of claims 5, 10, and 14 under 35 U.S.C. §112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite were withdrawn in the advisory action mailed 11/29/2021.
The rejections of claims 3 and 12 under 35 U.S.C. §112(D) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form were withdrawn in the advisory action mailed 11/29/2021.

(2) Response to Argument

Appellants argue:
by direct contact with the viruses. See Ren, paragraph [0112] “the virus reaction to materials are shown in virus titre%”, and paragraph [0127] “the reaction mixture (nanomaterial and virus solution) was lightly vortexed (mixed for 5 seconds) at room temperature (20ºC) and then incubated for a further 30 minutes at room temperature while being shaken on a plate shaker to ensure continual contact of the nanomaterials with the virus particles” (underlining added for emphasis). See also Ren paragraph [0116] to [0117] “Without being bound by theory, the current assumption is the small sized and highly activated nanoparticles… that are the same size as viruses may be taken up by viruses. The strong surface functionality of the nanomaterials may mimic the interaction of animal cells with viruses”. This is an entirely different mode of operation compared to Sheftel, which teaches elemental zinc particles carried on the surface of a fabric as a plurality of dots in a specific pattern “creates a zinc-oxygen battery at the skin’s surface with microcurrent stimulation under the fabric surface” (Sheftel [0011] (underlining added for emphasis), or the invention of Appeal which teaches generation of an electrical field even in areas not in contact with the skin of the wearer. See again Appellant’s specification at page 13, lines 1-14. See also the Examiner’s characterization of Sheftel in paragraph bridging pages 12-13 of the Final Rejection, and Sheftel paragraphs [0007]-[0008], [0021], and [0040]-[0043].”

Appeal Brief, pg. 10-11
The Examiner respectfully traverses as follows:
	Firstly, the fact remains Sheftel is not closed off from modifying the size of the zinc particles. There is no teaching in Sheftel that zinc particles having a size of up to 500 nm are incapable of coating the surface of the fabric as a plurality of dots in a specific pattern to create a zinc-oxygen battery at the skin’s surface. In other words, Sheftel does not teach the principle of operation is changed or the fabric is rendered inoperable for its intended use by modifying the zinc particles to have a size of up to 500 nm. Further, as Appellant has acknowledged, reduction of and/or prevention of virus transmission is a property of the nanosize zinc particles. Therefore, one of ordinary skill in the art would look to Ren to modify the size of the zinc particles of Sheftel, in order to provide the benefit of reduction and/or prevention of virus transmission in addition to the formation of the plurality of half-cells of a zinc-air battery. 
KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Appellant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103(a). Therefore, while Ren does not explicitly teach using zinc particles having a size of up to 500 nm for forming a plurality of half-cells of an air-zinc battery, Ren is still eligible as a secondary reference for modifying Sheftel as it is not necessary for a secondary reference to explicitly acknowledge, appreciate, or address the need for the solutions offered by the primary reference.
Thirdly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. (Emphasis added). See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV. Therefore, it is not necessary that Ren suggest the combination to achieve an electrical field even in areas not in contact with the skin of the wearer. 
	

Appellants further argue:
“The Examiner then posits on pages 21-22 of the Final Action:
	 
“Applicant primarily argues that Sheftel does not expressly teach the claimed particle size of 1 to 1,000 nanometers.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Sheftel does not disclose the entire claimed invention.  Rather, Ren is relied upon to teach claimed elements missing from Sheftel. 

Further, it is not clear how the prior art can disclose the same structure as presently claimed comprising the same material as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties, i.e., kill rate, are not positively stated by the reference. However,  : (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.” (underlining for emphasis added).

In making this statement the Examiner commits three errors. The first error is that Ren discloses the same structure. Ren does not disclose that the particles “are arranged so that the fabric is in close contact with the skin of the individual forms a plurality of half-cell of an air-zinc battery…” as required by independent claims 7 and 10. In Ren there is no teaching or suggestion of arranging the particles in any particular pattern which as taught by Appellant’s specification is absolutely necessary to provide a plurality of half-cells of an air-zinc battery.”

Appeal Brief, pg. 12
The Examiner respectfully traverses as follows:
	Firstly, the term prior art, as used in the section of the final rejection outlined above, refers to Sheftel in view of Ren. In other words, it is not clear how the prior art, i.e., Sheftel in view of Ren, can disclose the same structure, i.e., elemental zinc particles carried on the surface of the fabric as a plurality of dots in a specific pattern creating a plurality of half-cells of an air-zinc battery, as presently claimed comprising the same material, i.e., zinc particles having a size of up to 500 nm, as presently claimed and not possess the properties claimed, i.e., an antimicrobial fabric having a kill rate in excess of 99%.
Secondly, it is noted that while Ren does not disclose all the features of the present claimed invention, i.e., the particles of zinc arranged so that the fabric forms a plurality of half-cells of an air-zinc battery when in close contact with the skin, Ren is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., the size of the particles of zinc, and in combination with the primary reference, discloses the presently claimed invention.

	
Appellants further argue:
“The second error is that the prior art is not the “same structure” and does not possess the “same properties”. Ren teaches that his nanoparticles are taken up and interact with virus particles, while Sheftel teaches his admittedly larger particles form electrical currents that “zap” the viruses in contact with the skin. However, neither Sheftel nor Ren teach or suggest achieving virus reduction or kill except by direct contact.”

Appeal Brief, pg. 12
The Examiner respectfully traverses as follows: 
	Firstly, Appellant has provided no reasoning why or evidence as to how the prior art is not the “same structure” or does not possess the “same properties” as claimed. While the function of the zinc nanoparticles in Ren is to take up and interact with virus particles and the function of the zinc particles in Sheftel is to form electrical currents, this does not explain how the prior art is structurally different or does not possess the same properties as claimed. As discussed in item # 19 above, the function of the zinc particles in Ren and the function of the zinc particles in Sheftel does not limit from modifying Sheftel with the teachings of Ren. 
Secondly, it is not clear how Sheftel or Ren teaching achieving virus reduction or kill by direct contact is evidence or reasoning that the prior art is not the “same structure” and does not possess the “same properties”. Claims 7 and 10 each recite, “wherein the particles of zinc are arranged so that the fabric in close contact with the skin of the wearer [individual] forms a plurality of half-cells of an air-zinc battery, providing an anti-microbial kill rate in excess of 99%.” There is no mention or requirement in claim 7 or claim 10 that the anti-microbial kill rate is achieved by indirect contact or achieved in areas not in contact with the skin of the wearer or close contact with the skin of the wearer or individual to form a plurality of half-cells of an air-zinc battery, providing an anti-microbial kill rate in excess of 99%. Emphasis added. It is the Examiner’s opinion direct contact is included in the limitation “close contact”. Therefore, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., an anti-microbial kill rate in excess of 99% in areas not in contact with the skin of the wearer and electric fields in areas not in contact with the skin of the wearer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellants further argue:
“The third error is simply arranging the particles of zinc in a pattern to achieve a plurality of “half-cells of an air-zinc battery” as taught by Sheftel is not enough. Sheftel teaches the fabric must be in direct contact with the skin of the individual to create half-cell of an air-zinc battery. However, as distinguished therefrom, in the case of Appellant’s independent claims 7 and 10, by employing nanosized zinc particles (which are not taught by Sheftel), electrical fields are formed in the fabric even in areas not in contact with the skin of the wearer. This phenomena results in an anti-microbial kill rate in excess of 99% also not taught by Sheftel or by Ren who only achieves a high kill rate when the nanoparticles are in direct contact with the virus particles and incubated and shaken “to ensure continual contact of the nano particles with the virus particles” (see again paragraph [0127] of Ren.)”

Appeal Brief, pg. 12-13
The Examiner respectfully traverses as follows:
Firstly, claims 7 and 10 each recite, “wherein the particles of zinc are arranged so that the fabric in close contact with the skin of the wearer [individual] forms a plurality of half-cells of an air-zinc battery, providing an anti-microbial kill rate in excess of 99%.” There is no mention or requirement in claim 7 or claim 10 that the anti-microbial kill rate is achieved by indirect contact close contact with the skin of the wearer or individual to form a plurality of half-cells of an air-zinc battery, providing an anti-microbial kill rate in excess of 99%. Emphasis added. It is the Examiner’s opinion direct contact is included in the limitation “close contact”. Therefore, in response to Appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which Appellant relies (i.e., an anti-microbial kill rate in excess of 99% in areas not in contact with the skin of the wearer and electrical fields in areas not in contact with the skin of the wearer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the fact remains Sheftel teaches the zinc particles are arranged so that the fabric in contact with the skin of the wearer forms a plurality of half-cells of an air-zinc battery. Paragraphs [0007-0008], [0011], [0021], and [0040-0043]. While Sheftel does not explicitly teach using zinc particles of 1 to 1,000 nanometers in size, Sheftel is not closed off from such modification. Ren teaches applying nanoparticles of zinc having a size of up to 500 nm to protective clothing to protect against and reduce virus transmission. Paragraphs [0011-0017] and [0051]. Therefore, it would have been obvious to one of ordinary skill in the art to use zinc particles having a size of up to 500 nm in Sheftel, in order to protect against and reduce virus transmission, as set forth in the final rejection mailed 11/08/2021. 
It is not clear how the prior art, Sheftel in view of Ren, can disclose the same structure, i.e., fabric comprising zinc particles arranged such that the fabric in contact with the skin of the wearer forms a plurality of half-cells of an air-zinc battery, as presently claimed comprising the same material as presently claimed, i.e., zinc particles having a size of up to 500 nm, and not possess the properties claimed. The Office realizes that the claimed properties, i.e., kill rate of an excess of 99%, are not positively stated by the reference. However, the reference teaches all 
	Thirdly, it is noted Appellant acknowledges the zinc nanoparticles of Ren, and therefore Sheftel in view of Ren, are capable of achieving a high kill rate. Ren teaches the nanoparticles of zinc are capable of reducing viral titre by up to 100%.  See Ren, paragraphs [0047], [0051], [0059], [0114], [0116], and [0127] and Flu Virus 2 in Table 2. Further, Appellant states “by employing nanosized zinc particles (which are not taught by Sheftel), electrical fields are formed in the fabric even in areas not in contact with the skin of the wearer. This phenomena results in an anti-microbial kill rate in excess of 99%...” In view of this statement, it is unclear how Sheftel in view of Ren does not meet the anti-microbial kill rate in an excess of 99% when it meets the structural limitation regarding the formation of the plurality of half-cells of an air-zinc battery by zinc nanoparticles having a size of 1 to 1000 nanometers. 
	
Appellants further argue:
“Summarizing to this point, Sheftel and Ren are quite different in structure and in mode of operation, and it is submitted one skilled in the art would not find any reason to modifying Sheftel by employing nanosized particles of zinc of 1 to 1000 nanometers in size based on the teachings of Ren, or that employing nanosized particles of zinc as claimed would provide any advantage. In particular there is no teaching or suggestion to one skilled in the art that by employing nanosized zinc particles as taught by Ren in a fabric is taught by Sheftel electrical fields would be formed in areas not in contact with the skin of the wearer and provide an antimicrobial kill rate in excess of 99% as required by Appellant’s independent claim 7, since Sheftel requires direct contact with the skin of the wearer in order to create a zinc-oxygen battery, while Ren requires direct contact with a virus particle so that the nanoparticles are taken up by and kill or inactivate the virus. Thus, independent claim 7 and the several claims which depend thereon are structurally novel and provides an unexpected function or result not contemplated by either Sheftel nor Ren.”

Appeal Brief, pg. 13
The Examiner respectfully traverses as follows:
Firstly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. Emphasis added. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV. Therefore, it is not required Ren teach employing nanosized zinc particles for the benefit of forming electrical fields in areas not in contact with the skin of the wearer and providing an antimicrobial kill rate in excess of 99% in those areas.
Secondly, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ren teaches zinc particles having a size up to 500 nm prevent and reduce virus transmission. Paragraphs [0047], [0051], [0059], [0114], and [0116]. 
Thirdly, as stated above, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., an anti-microbial kill rate in excess of 99% and electrical fields formed in areas not in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Appellant has not explained how the claimed invention is structurally different from Sheftel in view of Ren.  

Appellants further argue:
“Stated another way, in the case of the instant claimed invention, unlike Sheftel which requires direct contact with the skin of the wearer in order to create half-cells of an air-zinc battery, by employing nanosize zinc particles electrical fields unexpectedly are formed in the fabric even in areas not in contact with the skin of the wearer. All that is necessary is that the fabric contact the skin of the wearer at some point. As reported in Appellant’s sworn specification, “[w]hile not wishing to be bound by theory, it is believed that as the zinc particles approach < 1000 nanometers in size, quantum effects being to apply substantially increasing surface energies and field effects which bridge areas of the fabrics and which result in kill rates of microbes not seen with larger size particles. More particularly, we have found that fibers containing nano-size particles of zinc, preferably 1 to 1,000 nanometers, even more preferably 1 to 100 nanometers sized particles have a kill rate in excess of 99% against various microbes or pathogens, including but not limited to viruses causing the common cold, influenza, SARS, H1N1(swine flu) and COVID-19, as well as bacteria, algae, fungi, molds, yeasts, etc. This is unexpected since larger size zinc particles incorporated into fibers do not provide similar anti-microbial properties. (See again Appellant’s specification at page 6, lines 10-19). Sheftel doesn’t teach or suggest nanometer sized particles of 1 to 1000 nanometers or an anti-microbial kill rate in excess of 99% as claimed. Nor does Sheftel teach or suggest electrical activity of any kind except in areas where the fabric is in direct contact with the skin of a human or other animal. These are significant structural and functional differences which are not taught or suggested by Sheftel. Ren does not supply the missing teachings. Indeed, as noted supra, Ren requires direct contact between the zinc particles and virus particles, and there is not teaching or suggestions in the four corners of Ren of forming an air-zinc battery.”

Appeal Brief, pg. 13-14
The Examiner respectfully traverses as follows:
 	Firstly, claims 7 and 10 each recite, “wherein the particles of zinc are arranged so that the fabric in close contact with the skin of the wearer [individual] forms a plurality of half-cells of close contact with the skin of the wearer or individual to form a plurality of half-cells of an air-zinc battery, providing an anti-microbial kill rate in excess of 99%. Emphasis added. It is the Examiner’s opinion direct contact is included in the recitation “close contact”. Therefore, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., an anti-microbial kill rate in excess of 99% in areas not in contact with the skin of the wearer and electrical fields in areas not in contact with the skin of the wearer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Secondly, while Sheftel does not explicitly teach nanometer sized particles of 1 to 1000 nanometers or an anti-microbial kill rate in excess of 99% as claimed, Sheftel is not closed off from such modification. It is the Examiner’s opinion Ren supplies the missing teachings from Sheftel. It would have been obvious to one of ordinary skill in the art to modify the size of the zinc particles of Sheftel in view of the teachings of Ren, in order to provide reduction and/or prevention of virus transmission, i.e., anti-microbial properties, as discussed in the final rejection mailed 11/08/2021. Appellant has provided no reasoning as to why one of ordinary skill in the art would not look to Ren to modify Sheftel. Further, Appellant has provided no reasoning or evidence showing Sheftel in view of Ren does not meet the structural limitations as claimed.
It is not clear how the prior art, Sheftel in view of Ren, can disclose the same structure, i.e., fabric comprising zinc particles arranged such that the fabric in contact with the skin of the wearer forms a plurality of half-cells of an air-zinc battery, as presently claimed comprising the same material as presently claimed, i.e., zinc particles having a size of up to 500 nm, and not 

Appellants further argue:
“Botturi is quite different. Botturi’s fabric includes threads constituted of copper, threads constituted of zinc, and threads constituted of silicon ([0025]). Accordingly to Botturi, this results in a “short circuit in the human body and an ionization that causes the penetration of ions of the positive metal into the body of the subject” (Botturi [0003]). As so described Botturi is representative of a conventional voltaic or galvanic cell such as described at page 13, lines 3-8 of Appellant’s specification: “…The chemistry utilized by Applicants’ zinc-coated mask differs from a more conventional galvanic cell. A galvanic cell, or voltaic cell is an electrochemical cell that derives electrical energy from spontaneous redox reactions taking place within the cell. It generally consists of two different metals connected by a salt bridge, or individual half-cells separated by a porous membrane. In contrast, the chemistry of Applicants’ zinc-air battery does not require use of a second metal.” This is very different in construction, from the claims on appeal, and like Ren, is not a zinc-oxygen battery. Needless to say, Botturi does not provide the basis missing teachings to the Sheftel/Ren combination to achieve or render obvious claim 10.”

Appeal Brief, pg. 15
The Examiner respectfully traverses as follows:
	As set forth in the final rejection mailed 11/08/2021, Botturi and Sheftel in view of Ren are analogous art as they are both drawn to zinc-carrying fabrics providing metallotherapy effects including benefits regarding blood circulation and regularization of sweating. Botturi is used to modify the article of Sheftel in view of Ren to form bed linens or pillow cases, as Botturi 
	It is noted that while Botturi does not disclose all the features of the present claimed invention, i.e., forming a zinc-oxygen battery, Botturi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., forming bed linens or pillow cases, and in combination with the primary reference, discloses the presently claimed invention.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.